Title: To John Adams from François Adriaan Van der Kemp, 27 December 1805
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld. 27. Dec. 1805

Long since I should have indulged mÿ wishes in writing you a few lines, had it been in mÿ power, to make anÿ communications worthÿ your attention, but, perpending, respected friend! how much I owe you alreadÿ, I did consider it rather indelicate, to intrude, too often, in your retirement, and avocate ÿou from more interesting occupations. This time, however, mÿ plea Sir! shall be accepted bÿ ÿour usual kindness. The season prompts me, to congratulate ÿou with the end of this year—in which the almightÿ hath continued his blessings upon ÿour person and familÿ and spared you in health,—in vigour of mind and bodÿ. That God of our Fathers—if our ardent wishes may avail, and it be conducive to your lasting happiness—preserve you yet many years here so long—till an ungratefull—infatuated countrÿ, confounded with shame, acknowledges its follÿ, acquit herself fully towards her Benefactor and proves bÿ deeds to deserve the blessings owed to Washington’s and your firm and wise administration: While I shall consider meself peculiar fortunate, if I bÿ continuance maÿ be favoured with ÿour condescending kindness.—
I must now take hold again of this opportunity, of begging new favours—proposing new Queries, and communicating—with diffidence—here and there, some doubts—which I do with more freedom accustomed since long to your indulgence and candour.
In ÿour favour of march 14 you raised a glimmer of hope, that perhaps you would transcribe some further interesting particularities from Ingraham’s journals. What you then communicated was truely interesting, and I should ardently desire, could I obtain a view of the Journal—which is not presumptif—as I live at such a distance. I have again taken some pains to get the journals of his first voyage—if yet existing. I spent a part of this summer—in arranging my materials—relatif America’s N.W. Coast, in which I have partly succeeded. How more I consider that subject, how more I am convinced—that the celebrated Cook—never did see it—that he took an immense chain of Islands—partly clouded bÿ continued fogs—for the continent—It is from a similar motive—that I wished to see Mr. Greÿ’s journal—
You maÿ have seen in the N. papers some account of a stone-shower in France by one Biot—which La Place brings from a Volcan in the Moon!—Chladni a fellow laborer of La Place—and one of the German illuminati—had given an ample detail of a similar real or pretended event in Germanÿ in the Suppl—to the Britt: Encycl—It seems to be not a difficult task—to prove the absurdity of La Place’s dream from the laws of gravitation;—and the formation of these stones in the atmosphere appears to me not less problematical—From some given data—that the stones were verÿ hot—in the first instance—some almost friable some burning hot—I should suppose—having not been in the situation of examining them—that theÿ were a production of volcano’s upon our earth—and so the too rashly ridiculed Superstition of Livÿ—would loose one of his handles. he often mentions shower of stones—and in some places—lapides ardentes—But before I enlarge further upon this subject—I should wish to be favoured with your instructif remarks—
Can you tell me sir! upon what authority of antiquity Montaigne tells us, qu’anciennement Les Criminels, a quelque sorte de mort qu’ils fussent condamnés, fassent dechires tout vifs par les medicens, pour y voir au naturel nos parties interireares—Ess. tom iii Pag. 99?—
I have sent mÿ Philos. lett—on B. & J.—after a severe scouring—and some art: of consideration—which I added—particularly—the last letter in vindication of God’s wisdom in regard to the defective—superfluous and pretens noxious part of the creation—against Buffon’s cavils to Mifflin—if he can find a Printer—of which I from my harsh language and incorrect Phraseologÿ am verÿ doubtful. Now the die is cast, I scruple not to confess, tho’ I had no idea of succeeding, that I should have been exceedingly flattered—had it been deemed deserving a place among your Acad. Records—as this would have made me something in the eyes of my European Correspondents and friends. Can you give me another Subject—not above my strenght—in which I might trÿ—what I could—with a better Success? I searched for praise—you know—but I am not indifferent where and from whom I get it—
I have seen the first vol: of ÿour Stead: Transactions announced in London at 1£ is the price in America equallÿ high?
This Spring the Philos. Society of Philadelphia send mÿ a diploma of fellowship, which, however I might be flattered with the distinction, I found meself obliged to return, as it required the paÿment of ten Dollars for the Diploma—which, if I could spare such a sum, I rather should expended to fill a gap in mÿ librarÿ—
I hesitate not to assert, that I can now account for 9/10 parts at least of all the bones of Elephants in Europe—so that Buffon’s Nubes testium for their former existence in northern climes—shall become very thin—This summer I visited the beautiful falls on the Canada-creek and Black-river—Both deserve a more accurate inspection but a superficial observer is enraptured at the sight, and can distinguish unerring marks—that theÿ antiently have been rent asunder—while the upper part of them made a vast lake—
I have been informed, that this summer—by chopping a large tree—a well—masoned with squared stones, was discovered—the tree covering entirely the mouth of the well—As I can not make it convenient to myself to make this journeÿ—being in the militarÿ Lands, I shall endeavour however to become from there—an account—upon which can be depended. If I succeed—I shall sent it to you.
What have I been shocked with the unauspicious beginning of the campaign between the Austrians and the French Hordes—though I apprehended the event—if the Russians could not in time combine with the Austrian troops:—What shall be the issue if this Rabsake the ii overpowers the Russian and Austrian armies? God knows, what event threatens poor Europe! What ruin waits on it! God knows—if that dreadfull Meteor may not infect even our hemisphere! If we go to war with Spain—Does not the picked quarrel with our consul Forbes at Hamburg—and Ferrand’s insulting orders on St Domingo listen to our men in power, that this son of Marboeuf’s favorite—shall not remain a silent bystander. What a pleasant thought in your dignified retreat—that you are not responsible for our situation! and not withstanding this, I you know, could you, by sacrificing yourself again, save your country—you would not deliberate a single instance, but flÿ to its aid and rescue it.
Honour me with the continuance of your kind remembrance, and believe that I remain with the highest respect and consideration / Dear Sir! / Your most obed. & obliged servt
Fr. Adr. vanderkemp
P.S. I nearly forgot to congratulate the  soc: with adopting you as a member—theÿ have not been always so judicious—your acceptance shall do them honor—

